UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4104



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARLON M. ZIALCITA, a/k/a Marlon Dela Paz,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-9-A)


Submitted:   October 10, 2000             Decided:   November 1, 2000


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Stanley Powell, Arlington, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, Robert W. Wiechering, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marlon M. Zialcita appeals from a 136-month sentence imposed

following his guilty plea to conspiracy to launder money, 18

U.S.C.A. § 1956 (West Supp. 2000).       Zialcita seeks to avoid his

waiver of his right to appeal by framing his challenge to the

district court’s denial of an acceptance of responsibility adjust-

ment as a constitutional claim.       We have reviewed the record and

find that the district court’s decision that Zialcita did not

accept responsibility, based on a letter he sent to the court and

his delay in signing a consent to forfeiture, did not implicate any

constitutional concerns.   See United States v. Broughton-Jones, 71

F.3d 1143, 1146-47 (4th Cir. 1995).       Accordingly, his waiver of

appeal rights is enforceable.

     We dismiss the appeal based on Zialcita’s valid waiver of

appellate review. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            DISMISSED




                                  2